Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to a printer rush of 9/10/21 in which an examiner’s amendment to claim 15 mis-identified by 2 lines the line number of the examiner amendment to the applicant’s amendment of 6/29/21.  Claims 1-7 and 9-15 are pending and allowed.   Claim 8 is cancelled.

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2015/055808 filed 3/19/15 which claims priority to application DE1020141042344 filed 3/26/14 in Germany is acknowledged.

Examiners Amendment
	This application is in condition for allowance with 101 subject matter correction to claims 1 and 15 on the 6/29/2021 applicant submitted amendment.  
IN THE CLAIMS
	In  claim 1 in the final line  after: "illuminating the light source" insert "based on the selecting" .


Allowable Subject Matter
	Claims 1-7 and 9-15 are allowed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art does not disclose nor suggest in combination:
A method for classifying a light-emitting semiconductor component for an image sensor application, wherein the semiconductor component comprising at least two semiconductor chips is configured as light source for an image sensor, 
 categorizing the light-emitting semiconductor component in a class from a group of classes, which are characterized by different value ranges of at least one parameter that depends on at least one of the parameters R, G and B.
comprising the steps: providing the light-emitting semiconductor component, determining at least one of the following parameters of the light emitted during operation with an emission spectrum by the light-emitting semiconductor component:
R=.intg.q.sub.R(.lamda.)S(.lamda.)d.lamda.t.sub.exp, G=.intg.q.sub.G(.lamda.)S(.lamda.)d.lamda.t.sub.exp, B=.intg.q.sub.B(.lamda.)S(.lamda.)d.lamda.t.sub.exp, wherein q.sub.R(.lamda.), q.sub.G(.lamda.) and q.sub.B(.lamda.) are spectral sensitivities of a red, green and blue color 
	Of particular interest is Muschaweck et al. which teaches:
A method for classifying a light-emitting semiconductor component for an image sensor application, wherein the semiconductor component is configured as light source for an image sensor, 
 categorizing the light-emitting semiconductor component in a class from a group of classes, which are characterized by different value ranges of at least one parameter that depends on at least one of the parameters R, G and B.
Muchaweck et al. does not teach: wherein the semiconductor component comprising at least two semiconductor chips, Tanaka et al. teaches what Muschaweck et al. lacks of:
comprising the steps: providing the light-emitting semiconductor component, determining at least one of the following parameters of the light emitted during operation with an emission spectrum by the light-emitting semiconductor component:
R=.intg.q.sub.R(.lamda.)S(.lamda.)d.lamda.t.sub.exp, G=.intg.q.sub.G(.lamda.)S(.lamda.)d.lamda.t.sub.exp, B=.intg.q.sub.B(.lamda.)S(.lamda.)d.lamda.t.sub.exp, wherein q.sub.R(.lamda.), q.sub.G(.lamda.) and q.sub.B(.lamda.) are spectral sensitivities of a red, green and blue color channel of the image sensor, S(.lamda.) is the emission spectrum of the light-emitting semiconductor component, t.sub.exp is an exposure time and .lamda. designates a wavelength.
Of further interest is Tanaka et al. which teaches: comprising the steps: providing the light-emitting semiconductor component, determining at least one of the following parameters of the 
R=.intg.q.sub.R(.lamda.)S(.lamda.)d.lamda.t.sub.exp, G=.intg.q.sub.G(.lamda.)S(.lamda.)d.lamda.t.sub.exp, B=.intg.q.sub.B(.lamda.)S(.lamda.)d.lamda.t.sub.exp, wherein q.sub.R(.lamda.), q.sub.G(.lamda.) and q.sub.B(.lamda.) are spectral sensitivities of a red, green and blue color channel of the image sensor, S(.lamda.) is the emission spectrum of the light-emitting semiconductor component, t.sub.exp is an exposure time and .lamda. designates a wavelength.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/M.E.B/Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655